Citation Nr: 0407251	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to an initial compensable rating for facial 
scars.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

First, the Board notes that in its August 2002 decision the 
RO granted service connection for facial scars and assigned 
an initial compensable rating for such.  In the veteran's 
March 2003 substantive appeal (VA Form 9) pertaining to his 
claim of entitlement to service connection for arthritis of 
the knees and shoulders, the veteran expressed disagreement 
with the noncompensable rating assignment.  Moreover, after 
the RO addressed such matter in a September 2003 decision of 
the Decision Review Officer, the veteran continued to 
generally indicate his intent to pursue his appeal relevant 
to "my injuries from the accident and trauma while on active 
duty", and, his representative refers generally to facial 
scars in subsequent statements.  From these facts the Board 
finds that remand for issuance of a statement of the case 
relevant to the noncompensable rating assigned for scarring 
is appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board next notes that the veteran stated in his 
substantive appeal (VA Form 9) that he wished to be scheduled 
for a local personal hearing at the RO relevant to his 
arthritis claim.  In May 2003 he participated in an informal 
conference via telephone with a Decision Review Officer 
(DRO).  It is unclear whether this Informal Conference 
satisfied the veteran's request for a hearing.  Therefore, 
while this case is in remand status, clarification as to the 
veteran's hearing request should be obtained.

With respect to the veteran's arthritis claims, he contends 
that while on active duty in July 1956 he was in a motor 
vehicle accident.  Service medical records contain 
documentation that the July 1956 motor vehicle accident 
occurred in the line of duty.  Service medical records also 
indicate that the veteran was treated for lacerations of the 
face and chin and abrasions of both knees as a result of the 
accident.   The veteran states that he now has arthritis in 
both knees and shoulders attributable to his in-service 
accident.  

In a June 2003 letter, G. Morrison, M.D., the veteran's 
private physician, states that the veteran has arthritis in 
his shoulders and knees, but Dr. Morrison was not able to 
"...distinguish to which extent the auto accident participated 
in [the veteran's] arthritis."  Dr. Morrison also indicates 
that the veteran's occupations of stonecutter and 
construction worker contributed substantially to his current 
arthritis.  No other medical evidence of record addresses the 
etiology of the veteran's claimed arthritis.  Thus, the 
medical evidence regarding a possible relationship between 
the veteran's arthritis of the knees and shoulders and the 
July 1956 automobile accident is insufficient for appellate 
review.  Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  The 
Board thus finds that a remand is necessary to obtain a VA 
examination and opinion relevant to the onset and etiology of 
arthritis in the shoulders and knees. 

Furthermore, it appears that additional medical records are 
available.  In a July 2002 letter, Dr. Morrison indicates 
that the veteran had been treated by a rheumatologist and an 
orthopedic surgeon.  It is unclear if these treatment records 
are associated with the claims file.  Additionally, while 
there are two letters from Dr. Morrison of record, none of 
his actual clinical reports are included in the claims file.  
Attempts to obtain such medical evidence for consideration in 
this appeal should be made prior to Board adjudication of the 
matter.


Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran a 
statement of the case regarding the claim 
for an initial compensable rating for 
facial scars.  The veteran should be 
advised that, if he wishes the Board to 
address this claim, he must submit a 
timely substantive appeal in response to 
the statement of the case.

2.  The veteran should be requested to 
clarify whether the informal DRO 
conference satisfied his hearing request 
or whether he still desires a formal 
hearing before an RO Hearing Officer; if 
he so desires a hearing, one should be 
scheduled accordingly.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the type of 
evidence needed to support his claim and 
of whether he or VA is responsible for 
obtaining such evidence, and, requesting 
him to submit relevant evidence in his 
possession.  

4.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for arthritis of the knees 
and/or shoulders.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file, to include records from Dr. 
Morrison and the veteran's rheumatologist 
and orthopedic surgeon, as referenced in 
Dr. Morrison's July 2002 letter. 

5.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of claimed arthritis 
of the knees and shoulders.  The examiner 
must review the entire claims folder, to 
include evidence received in connection 
with the above requests.  Such tests as 
the examining physician deems necessary, 
to include X-rays, should be performed.  

The examiner is requested to confirm or 
refute whether the veteran has arthritis 
affecting either or both knees or either 
or both shoulders.  The examiner is 
further requested to provide an opinion 
as to whether it is "likely", 
"unlikely", or "at least as likely as 
not" that each currently diagnosed 
disability of the knees and/or shoulders 
is causally related to the July 1956 in-
service motor vehicle accident, or 
otherwise etiologically related to 
service.

All opinions expressed should be 
accompanied by supporting rationale.  

6.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for arthritis of the knees and 
service connection for arthritis of the 
shoulders.  If the claims remain denied 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


